 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                                 No. 2:18-cv-1843 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SULLIVAN,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

20   Magistrate Judge. See 28 U.S.C. § 636(c).

21           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   /////
                                                         1
 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989); Franklin, 745 F.2d at 1227.

15           In order to avoid dismissal for failure to state a claim a complaint must contain more than

16   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

17   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

18   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

20   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
21   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

22   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

23   at 678. When considering whether a complaint states a claim upon which relief can be granted,

24   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

25   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

26   U.S. 232, 236 (1974).
27   /////

28   /////
                                                        2
 1           The court has reviewed plaintiff’s operative “first amended complaint” (ECF No. 7) and

 2   finds that it fails to state a claim upon which relief can be granted under federal law. Plaintiff’s

 3   complaint must be dismissed. The court will, however, grant leave to file a second amended

 4   complaint.

 5           In his amended complaint, plaintiff asserts he received two disciplinary reprimands at the

 6   Glenn County Jail which resulted in plaintiff losing unspecified “privileges.” Plaintiff asserts the

 7   two reprimands were based on the same incident. He alleges violation of the Double Jeopardy

 8   Clause of the Fifth Amendment and the Due Process Clause of the Fourteenth Amendment.

 9           Plaintiff is informed that in order to state a cognizable claim for violation of due process

10   during prisoner administrative or disciplinary hearings, plaintiff must allege facts which suggest

11   that he was deprived of a protected liberty interest. Such liberty interests are “generally limited to

12   freedom from restraint which, while not exceeding the sentence in such an unexpected manner as

13   to give rise to protection by the Due Process Clause of its own force, [citations omitted],

14   nonetheless imposes atypical and significant hardship on the inmate in relation to the ordinary

15   incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484 (1995).

16           Plaintiff is also informed that the Double Jeopardy Clause of the Fifth Amendment applies

17   only to criminal proceedings. Breed v. Jones, 421 U.S. 519, 528 (1975).

18           Finally plaintiff is informed that the court cannot refer to a prior pleading in order to make

19   plaintiff’s amended complaint complete. Local Rule 220 requires that an amended complaint be

20   complete in itself without reference to any prior pleading. This is because, as a general rule, an
21   amended complaint supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th

22   Cir. 1967). Once plaintiff files an amended complaint, the original pleading no longer serves any

23   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

24   and the involvement of each defendant must be sufficiently alleged.

25   /////

26   /////
27   /////

28   /////
                                                        3
 1           In accordance with the above, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 3           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 4   shall be collected and paid in accordance with this court’s order to the Director of the California

 5   Department of Corrections and Rehabilitation filed concurrently herewith.

 6           3. Plaintiff’s amended complaint is dismissed.

 7           4. Plaintiff is granted thirty days from the date of service of this order to file a second

 8   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

 9   of Civil Procedure, and the Local Rules of Practice. The second amended complaint must bear

10   the docket number assigned this case and must be labeled “Second Amended Complaint.” Failure

11   to file a second amended complaint in accordance with this order will result in a recommendation

12   that this action be dismissed.

13   Dated: November 13, 2018
                                                        _____________________________________
14
                                                        CAROLYN K. DELANEY
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     corr1843.14
19

20
21

22

23

24

25

26
27

28
                                                         4
